445 F.2d 1405
UNITED STATES of America, Plaintiff and Appellee,v.Adolfo DE LA PARRA, Appellant.
No. 71-1255.
United States Court of Appeals, Ninth Circuit.
June 3, 1971.
Rehearing Denied July 20, 1971.

Appeal from the United States District Court for the Central District of California; Francis C. Whelan, Judge.
J. B. Tietz (argued), Los Angeles, Cal., for appellant.
Brian J. O'Neill, Asst. U. S. Atty., (argued), Robert L. Meyer, U. S. Atty., David R. Nissen, Chief, Crim.Div., Los Angeles, Cal., for appellee.
Before CHAMBERS, MERRILL and ELY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed. We reject the double jeopardy argument on this conviction for failure to take a selective service physical examination which he had been ordered to take.


2
We do not find the punitive aspects here that were present in United States v. Hayden, 9 Cir., 445 F.2d 1365 decided April 9, 1971, which is clearly distinguishable.